Citation Nr: 1226130	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2012 letter, the Veteran was advised by the Board that since he had presented personal testimony at two hearings before two different Veterans Law Judges (VLJs) concerning a common issue on appeal, his case would be assigned to a panel of three VLJs for adjudication.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3 (Generally providing that a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board.")  He was further advised of his option to have a hearing before the third VLJ who will be assigned to the panel to decide his case.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (Holding that the statute and implementing regulation regarding hearings before the Board entitle an appellant to an opportunity for a hearing before all VLJs who will ultimately decide the appeal.).  

In a response received in April 2012, the Veteran asked to appear to present testimony at a third hearing at his local RO before a third VLJ.  He acknowledged that by requesting another hearing, the adjudication of his claim would be delayed.  

To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a hearing at the RO before a Veterans Law Judge (other than VLJ Kramer or VLJ Herman) following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Appropriate notification should also be provided to his representative, if any.

2.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


